EXHIBIT 10.40

 

CRESTAR FINANCIAL CORPORATION

 

1993 STOCK INCENTIVE PLAN

 

As Amended and Restated

Effective February 28, 1997



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

  DEFINITIONS     

1.01.

  Acquiring Person    1

1.02.

  Administrator    1

1.03.

  Agreement    1

1.04.

  Associate    1

1.05.

  Board    1

1.06.

  Change in Control    2

1.07.

  Code    2

1.08.

  Committee    2

1.09.

  Common Stock    2

1.10.

  Company    2

1.11.

  Continuing Director    2

1.12.

  Control Affiliate    3

1.13.

  Control Change Date    3

1.14.

  Corresponding SAR    3

1.15.

  Disability    3

1.16.

  Efficiency Ratio    3

1.17.

  Exchange Act    3

1.18.

  Fair Market Value    3

1.19.

  Incentive Award    4

1.20.

  Initial Value    4

1.21.

  NIACC    4

1.22.

  Option    4

1.23.

  Participant    4

1.24.

  Performance Shares    5

1.25.

  Person    5

1.26.

  Plan    5

1.27.

  Related Entity    6

1.28.

  Retirement    6

1.29.

  SAR    6

1.30.

  Stock Award    6

1.31.

  Total Shareholder Return    6

ARTICLE II

  PURPOSES    7

ARTICLE III

  ADMINISTRATION    7

ARTICLE IV

  ELIGIBILITY    9

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE V

  STOCK SUBJECT TO PLAN     

5.01.

  Shares Issued    10

5.02.

  Aggregate Limit    10

5.03.

  Reallocation of Shares    10

ARTICLE VI

  OPTIONS     

6.01.

  Award    11

6.02.

  Option Price    12

6.03.

  Maximum Option Period    12

6.04.

  Nontransferability    12

6.05.

  Transferable Options    12

6.06.

  Employee Status    13

6.07.

  Exercise    13

6.08.

  Payment    14

6.09.

  Change in Control    14

6.10.

  Shareholder Rights    15

6.11.

  Disposition of Stock    15

ARTICLE VII

  SARS     

7.01.

  Award    16

7.02.

  Maximum SAR Period    16

7.03.

  Nontransferability    17

7.04.

  Transferable SARs    17

7.05.

  Exercise    18

7.06.

  Change in Control    18

7.07.

  Employee Status    19

7.08.

  Settlement    19

7.09.

  Shareholder Rights    19

ARTICLE VIII

  STOCK AWARDS     

8.01.

  Award    19

8.02.

  Vesting    20

8.03.

  Performance Objectives    20

8.04.

  Employee Status    20

8.05.

  Change in Control    21

8.06.

  Shareholder Rights    21

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE IX

  PERFORMANCE SHARE AWARDS     

9.01.

  Award    22

9.02.

  Earning the Award    22

9.03.

  Payment    23

9.04.

  Shareholder Rights    23

9.05.

  Nontransferability    23

9.06.

  Transferable Performance Shares    23

9.07.

  Employee Status    24

9.08.

  Change In Control    24

ARTICLE X

  INCENTIVE AWARDS     

10.01.

  Award.    25

10.02.

  Terms and Conditions    25

10.03.

  Nontransferability    26

10.04.

  Employee Status    26

10.05.

  Change in Control    26

10.06.

  Shareholder Rights    27

ARTICLE XI

  ADJUSTMENT UPON CHANGE IN COMMON STOCK    28

ARTICLE XII

  COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES    30

ARTICLE XIII

  GENERAL PROVISIONS     

13.01.

  Effect on Employment and Service    31

13.02.

  Unfunded Plan    31

13.03.

  Rules of Construction    31

13.04.

  Tax Withholding    31

13.05.

  Limitation on Benefits    32

ARTICLE XIV

  AMENDMENT    34

ARTICLE XV

  DURATION OF PLAN    35

ARTICLE XVII

  EFFECTIVE DATE OF PLAN    35

 



--------------------------------------------------------------------------------

CRESTAR FINANCIAL CORPORATION

1993 STOCK INCENTIVE PLAN

 

ARTICLE I

 

DEFINITIONS

 

1.01. Acquiring Person means that (a) a Person, considered alone or together
with all Control Affiliates and Associates of that Person, becomes directly or
indirectly the beneficial owner of securities representing at least thirty
percent of the Company’s then outstanding securities entitled to vote generally
in the election of the Board, or (b) a person enters into an agreement that
would result in that Person satisfying the conditions in subsection (a) or that
would result in a Related Entity’s failure to be a Related Entity.

 

1.02. Administrator means the Committee and any delegate of the Committee that
is appointed in accordance with Article III.

 

1.03. Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an award of Performance Shares or a Stock Award, Option, SAR or
Incentive Award granted to such Participant.

 

1.04. Associate, with respect to any Person, is defined in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as amended as of January
1, 1990. An Associate does not include the Company or a majority-owned
subsidiary of the Company.

 

-1-



--------------------------------------------------------------------------------

1.05. Board means the Board of Directors of the Company.

 

1.06. Change in Control means that (a) the Company enters into any agreement
with a Person that involves the transfer of ownership of the Company or of at
least fifty percent of the Company’s total assets on a consolidated basis, as
reported in the Company’s consolidated financial statements filed with the
Securities and Exchange Commission (including an agreement for the acquisition
of the Company by merger, consolidation, or statutory share exchange -
regardless of whether the Company is intended to be the surviving or resulting
entity after the merger, consolidation, or statutory share exchange - or for the
sale of substantially all of the Company’s assets to that Person), (b) any
Person is or becomes an Acquiring Person, or (c) during any period of two
consecutive calendar years, the Continuing Directors cease for any reason to
constitute a majority of the Board.

 

1.07. Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.08. Committee means the Human Resources and Compensation Committee of the
Board.

 

1.09. Common Stock means the common stock of the Company.

 

1.10. Company means Crestar Financial Corporation.

 

1.11. Continuing Director means any member of the Board, while a member of the
Board and (i) who was a member of the Board prior to the adoption of the Plan or

 

-2-



--------------------------------------------------------------------------------

(ii) whose subsequent nomination for election or election to the Board was
recommended or approved by a majority of the Continuing Directors.

 

1.12. Control Affiliate with respect to any Person, means an affiliate as
defined in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act, as amended as of January 1, 1990.

 

1.13. Control Change Date means the date on which a Change in Control occurs. If
a Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

1.14. Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

 

1.15. Disability means that a Participant has satisfied the requirements for a
benefit under the Crestar Financial Corporation Long Term Disability Benefits
Plan.

 

1.16. Efficiency Ratio means the percentage determined by dividing (i)
noninterest expense less nonrecurring expense by (ii) the sum of net interest
income plus noninterest income, all as reported on the Company’s financial
statements.

 

1.17. Exchange Act means the Securities Exchange Act of 1934, as amended and as
in effect on the date of this Agreement.

 

1.18. Fair Market Value means, on any given date, the average of the high and
low prices of a share of Common Stock as reported on the New York Stock Exchange
on such date, or if the Common Stock was not traded on the New York Stock
Exchange

 

-3-



--------------------------------------------------------------------------------

on such day, then on the next preceding day that the Common Stock was traded on
such exchange, all as reported by such source as the Administrator may select.

 

1.19. Incentive Award means an award under Article X which, subject to such
terms and conditions as may be prescribed by the Administrator, entitles the
Participant to receive a cash payment from the Company or a Related Entity.

 

1.20. Initial Value means, with respect to a Corresponding SAR, the option price
per share of the related Option and, with respect to an SAR granted
independently of an Option, the price per share of Common Stock as determined by
the Administrator on the date of the grant; provided, however, that the price
per share of Common Stock encompassed by the grant of an SAR shall not be less
than the Fair Market Value on the date of grant.

 

1.21. NIACC means net income after a capital charge.

 

1.22. Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

 

1.23. Participant means an employee of the Company or a Related Entity,
including an employee who is a member of the Board, who satisfies the
requirements of Article IV and is selected by the Administrator to receive an
award of Performance Shares, a Stock Award, an Option, an SAR, an Incentive
Award or a combination thereof.

 

-4-



--------------------------------------------------------------------------------

1.24. Performance Shares means an award, in the amount determined by the
Administrator and specified in an Agreement, stated with reference to a
specified number of shares of Common Stock, that entitles the holder to receive
a payment for each specified share equal to the Fair Market Value of Common
Stock on the date of payment. In the discretion of the Administrator, a
Performance Share award may include the right to receive an additional payment
for the accumulated dividends that would have been paid on each specified share
as if such dividends had been invested in Common Stock on the dividend payment
date, from the date of grant to the date of payment.

 

1.25. Person means any human being, firm, corporation, partnership, or other
entity. Person also includes any human being, firm, corporation, partnership, or
other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange Act,
as amended as of January 1, 1990. For purposes of this Plan, the term Person
does not include the Company or any Related Entity, and the term Person does not
include any employee-benefit plan maintained by the Company or by any Related
Entity, and any person or entity organized, appointed, or established by the
Company or by any subsidiary for or pursuant to the terms of any such
employee-benefit plan, unless the Board determines that such an employee-benefit
plan or such person or entity is a Person.

 

1.26. Plan means the Crestar Financial Corporation 1993 Stock Incentive Plan.

 

-5-



--------------------------------------------------------------------------------

1.27. Related Entity means any entity that directly or indirectly, through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Company.

 

1.28. Retirement means a Participant’s separation from service on or after his
early, normal or delayed retirement date under the Retirement Plan for Employees
of Crestar Financial Corporation and Affiliated Corporations.

 

1.29. SAR means a stock appreciation right that entitles the holder to receive,
with respect to each share of Common Stock encompassed by the exercise of such
SAR, the lesser of (a) the excess, if any, of the Fair Market Value at the time
of exercise over the Initial Value, or (b) the Initial Value. References to
“SARs” include both Corresponding SARs and SARs granted independently of
Options, unless the context requires otherwise.

 

1.30. Stock Award means Common Stock awarded to a Participant under Article
VIII.

 

1.31. Total Shareholder Return means, with respect to any period, the sum of (i)
the excess, if any of the Fair Market Value on the first day of the period over
the Fair Market Value on the last day of the period and (ii) the value of any
dividends on Common Stock payable with respect to such period.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

 

PURPOSES

 

The Plan is intended to assist the Company and Related Entities in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Company and the Related Entities and
to associate their interests with those of the Company and its shareholders. The
Plan is intended to permit the grant of both Options qualifying under Section
422 of the Code (“incentive stock options”) and Options not so qualifying, and
the grant of SARs, Stock Awards, Performance Shares and Incentive Awards. No
Option that is intended to be an incentive stock option shall be invalid for
failure to qualify as an incentive stock option. The proceeds received by the
Company from the sale of Common Stock pursuant to this Plan shall be used for
general corporate purposes.

 

ARTICLE III

 

ADMINISTRATION

 

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Stock Awards, Performance Shares, Incentive Awards,
Options and SARs upon such terms (not inconsistent with the provisions of this
Plan), as the Administrator may consider appropriate. Such terms may include
conditions (in addition to those contained in this Plan), on the exercisability
of all or any part of an

 

-7-



--------------------------------------------------------------------------------

Option or SAR or on the transferability or forfeitability of a Stock Award, an
award of Performance Shares or an Incentive Award, including by way of example
and not of limitation, conditions on which Participants may defer receipt of
benefits under the Plan, requirements that the Participant complete a specified
period of employment with the Company or a Related Entity, requirements that the
Company achieve a specified level of financial performance or that the Company
achieve a specified level of financial return. Notwithstanding any such
conditions, the Administrator may, in its discretion, accelerate the time at
which any Option or SAR may be exercised, or the time at which a Stock Award may
become transferable or nonforfeitable or the time at which an Incentive Award or
an award of Performance Shares may be settled. In addition, the Administrator
shall have complete authority to interpret all provisions of this Plan; to
prescribe the form of Agreements; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator. Any
decision made, or action taken, by the Administrator or in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement, Option, SAR, Stock
Award or Incentive Award or award of Performance Shares. All

 

-8-



--------------------------------------------------------------------------------

expenses of administering this Plan shall be borne by the Company, a Related
Entity or a combination thereof.

 

The Committee, in its discretion, may delegate to one or more officers of the
Company or the Executive Committee of the Board, all or part of the Committee’s
authority and duties with respect to grants and awards to individuals who are
not subject to the reporting and other provisions of Section 16 of the Exchange
Act. The Committee may revoke or amend the terms of a delegation at any time but
such action shall not invalidate any prior actions of the Committee’s delegate
or delegates that were consistent with the terms of the Plan.

 

ARTICLE IV

 

ELIGIBILITY

 

Any employee of the Company or a Related Entity (including a corporation that
becomes a Related Entity after the adoption of this Plan), is eligible to
participate in this Plan if the Administrator, in its sole discretion,
determines that such person has contributed significantly or can be expected to
contribute significantly to the profits or growth of the Company or a Related
Entity. Directors of the Company who are employees of the Company or a Related
Entity may be selected to participate in this Plan.

 

-9-



--------------------------------------------------------------------------------

ARTICLE V

 

STOCK SUBJECT TO PLAN

 

5.01. Shares Issued. Upon the award of shares of Common Stock pursuant to a
Stock Award or in settlement of an award of Performance Shares, the Company may
issue shares of Common Stock from its authorized but unissued Common Stock. Upon
the exercise of any Option or SAR the Company may deliver to the Participant (or
the Participant’s broker if the Participant so directs), shares of Common Stock
from its authorized but unissued Common Stock.

 

5.02. Aggregate Limit. The maximum aggregate number of shares of Common Stock
that may be issued under this Plan, pursuant to the exercise of SARs and Options
and the grant of Stock Awards and the settlement of Performance Shares awarded
on and after February 28, 1997, is 4,000,000 shares. The maximum aggregate
number of shares that may be issued under this Plan as Stock Awards and in
settlement of Performance Shares awarded on and after February 28, 1997, is
1,200,000 shares. The maximum aggregate number of shares that may be issued
under this Plan and the maximum number of shares that may be issued as Stock
Awards and in settlement of Performance Shares shall be subject to adjustment as
provided in Article XI.

 

5.03. Reallocation of Shares. If an Option is terminated, in whole or in part,
for any reason other than its exercise or the exercise of a Corresponding SAR
that is settled with Common Stock, the number of shares of Common Stock
allocated to the Option or portion thereof may be reallocated to other Options,
SARs, Performance Shares and

 

-10-



--------------------------------------------------------------------------------

Stock Awards to be granted under this Plan. If an SAR is terminated, in whole or
in part, for any reason other than its exercise that is settled with Common
Stock or the exercise of a related Option, the number of shares of Common Stock
allocated to the SAR or portion thereof may be reallocated to other Options,
SARs, Performance Shares and Stock Awards to be granted under this Plan. If an
award of Performance Shares is terminated, in whole or in part, for any reason
other than its settlement with Common Stock, the number of shares of Common
Stock allocated to the Performance Shares or portion thereof may be reallocated
to other options, SARs, Performance Shares and Stock Awards to be granted under
this Plan. If a Stock Award is forfeited, in whole or in part, for any reason,
the number of shares of Common Stock allocated to the Stock Award or portion
thereof may be reallocated to other Options, SARs, Performance Shares and Stock
Awards to be granted under this Plan.

 

ARTICLE VI

 

OPTIONS

 

6.01. Award. In accordance with the provisions of Article IV, the Administrator
will designate each individual to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by each such award;
provided, however, that no individual may be granted Options in any calendar
year covering more than 100,000 shares of Common Stock.

 

-11-



--------------------------------------------------------------------------------

6.02. Option Price. The price per share for Common Stock purchased on the
exercise of an Option shall be determined by the Administrator on the date of
grant, but shall not be less than the Fair Market Value on the date the Option
is granted.

 

6.03. Maximum Option Period. The maximum period in which an Option may be
exercised shall be ten years from the date such Option was granted. The terms of
any Option may provide that it is exercisable for a period less than such
maximum period.

 

6.04. Nontransferability. Except as provided in Section 6.05, each Option
granted under this Plan shall be nontransferable except by will or by the laws
of descent and distribution. In the event of any transfer of an Option (by the
Participant or his transferee), the Option and any Corresponding SAR that
relates to such Option must be transferred to the same person or persons or
entity or entities. Except as provided in Section 6.05, during the lifetime of
the Participant to whom the Option is granted, the Option may be exercised only
by the Participant. No right or interest of a Participant in any Option shall be
liable for, or subject to, any lien, obligation, or liability of such
Participant.

 

6.05. Transferable Options. Section 6.04 to the contrary notwithstanding, if the
Agreement provides, an Option that is not an incentive stock option may be
transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to time. The

 

-12-



--------------------------------------------------------------------------------

holder of an Option transferred pursuant to this section shall be bound by the
same terms and conditions that governed the Option during the period that it was
held by the Participant; provided, however, that such transferee may not
transfer the Option except by will or the laws of descent and distribution. In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities.

 

6.06. Employee Status. For purposes of determining the applicability of Section
422 of the Code (relating to incentive stock options), or in the event that the
terms of any Option provide that it may be exercised only during employment or
within a specified period of time after termination of employment, the
Administrator may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability, or other reasons shall not be
deemed interruptions of continuous employment.

 

6.07. Exercise. Subject to the provisions of this Plan and the applicable
Agreement, an Option may be exercised in whole at any time or in part from time
to time at such times and in compliance with such requirements as the
Administrator shall determine; provided, however, that incentive stock options
(granted under the Plan and all plans of the Company and its Related Entities)
may not be first exercisable in a calendar year for stock having a Fair Market
(determined as of the date an Option is granted) exceeding the limit prescribed
by Code section 422(d). An Option granted

 

-13-



--------------------------------------------------------------------------------

under this Plan may be exercised with respect to any number of whole shares less
than the full number for which the Option could be exercised. A partial exercise
of an Option shall not affect the right to exercise the Option from time to time
in accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option. The exercise of an Option shall result
in the termination of any Corresponding SAR to the extent of the number of
shares with respect to which the Option is exercised.

 

6.08. Payment. Unless otherwise provided by the Agreement, payment of the Option
price shall be made in cash or a cash equivalent acceptable to the
Administrator. Subject to rules established by the Administrator, payment of all
or part of the Option price may be made with shares of Common Stock which have
been owned by the Participant for at least six months and which have not been
used for another exercise during the prior six months. If Common Stock is used
to pay all or part of the Option price, the sum of the cash and cash equivalent
and the Fair Market Value (determined as of the day preceding the date of
exercise) of such shares must not be less than the Option price of the shares
for which the Option is being exercised.

 

6.09. Change in Control. Section 6.07 to the contrary notwithstanding, each
outstanding Option shall be fully exercisable (in whole or in part at the
discretion of the holder) on and after a Control Change Date and during the
period (i) beginning on the first day after a tender offer or exchange offer for
shares of Common Stock (other than

 

-14-



--------------------------------------------------------------------------------

an offer made by the Company); provided that shares are acquired pursuant to
such offer and (ii) ending on the thirtieth day following the expiration of such
offer.

 

6.10. Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to shares subject to his Option until the date of exercise of such
Option.

 

6.11. Disposition of Stock. A Participant shall notify the Company of any sale
or other disposition of Common Stock acquired pursuant to an Option that was an
incentive stock option if such sale or disposition occurs (i) within two years
of the grant of an Option or (ii) within one year of the issuance of the Common
Stock to the Participant. Such notice shall be in writing and directed to the
Secretary of the Company.

 

-15-



--------------------------------------------------------------------------------

ARTICLE VII

 

SARS

 

7.01. Award. In accordance with the provisions of Article IV, the Administrator
will designate each individual to whom SARs are to be granted and will specify
the number of shares covered by each such award; provided, however, that no
individual may be granted SARs in any calendar year covering more than 100,000
shares. For purposes of the preceding sentence, an Option and Corresponding SAR
shall be treated as a single award. In addition, no Participant may be granted
Corresponding SARs (under all incentive stock option plans of the Company and
its Affiliates) that are related to incentive stock options which are first
exercisable in any calendar year for stock having an aggregate Fair Market Value
(determined as of the date the related Option is granted) that exceeds the limit
prescribed by Code section 422(d).

 

7.02. Maximum SAR Period. The maximum period in which an SAR may be exercised
shall be ten years from the date such SAR was granted. The terms of any SAR may
provide that it has a term that is less than such maximum period.

 

-16-



--------------------------------------------------------------------------------

7.03. Nontransferability. Except as provided in Section 7.04, each SAR granted
under this Plan shall be nontransferable except by will or by the laws of
descent and distribution. In the event of any such transfer, a Corresponding SAR
and the related Option must be transferred to the same person or persons or
entity or entities. Except as provided in Section 7.04, during the lifetime of
the Participant to whom the SAR is granted, the SAR may be exercised only by the
Participant. No right or interest of a Participant in any SAR shall be liable
for, or subject to, any lien, obligation, or liability of such Participant.

 

7.04. Transferable SARs. Section 7.03 to the contrary notwithstanding, if the
Agreement provides, an SAR, other than a Corresponding SAR that is related to an
incentive stock option, may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted under Securities
Exchange Commission Rule 16b-3 as in effect from time to time. The holder of an
SAR transferred pursuant to this section shall be bound by the same terms and
conditions that governed the SAR during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the SAR
except by will or the laws of descent and distribution. In the event of any
transfer of a Corresponding SAR (by the Participant or his transferee), the
Corresponding SAR and the related Option must be transferred to the same person
or person or entity or entities.

 

-17-



--------------------------------------------------------------------------------

7.05. Exercise. Subject to the provisions of this Plan and the applicable
Agreement, an SAR may be exercised in whole at any time or in part from time to
time at such times and in compliance with such requirements as the Administrator
shall determine; provided, however, that a Corresponding SAR that is related to
an incentive stock option may be exercised only to the extent that the related
Option is exercisable and only when the Fair Market Value exceeds the option
price of the related Option. An SAR granted under this Plan may be exercised
with respect to any number of whole shares less than the full number for which
the SAR could be exercised. A partial exercise of an SAR shall not affect the
right to exercise the SAR from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the SAR.
The exercise of a Corresponding SAR shall result in the termination of the
related Option to the extent of the number of shares with respect to which the
SAR is exercised.

 

7.06. Change in Control. Section 7.05 to the contrary notwithstanding, each
outstanding SAR shall be fully exercisable (in whole or in part at the
discretion of the holder) on and after a Control Change Date and during the
period (i) beginning on the first day after any tender offer or exchange offer
for shares of Common Stock (other than one made by the Company); provided that
shares are acquired pursuant to such offer and (ii) ending on the thirtieth day
following the expiration of such offer.

 

-18-



--------------------------------------------------------------------------------

7.07. Employee Status. If the terms of any SAR provide that it may be exercised
only during employment or within a specified period of time after termination of
employment, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment.

 

7.08. Settlement. At the Administrator’s discretion, the amount payable as a
result of the exercise of an SAR may be settled in cash, Common Stock, or a
combination of cash and Common Stock. No fractional share will be deliverable
upon the exercise of an SAR but a cash payment will be made in lieu thereof.

 

7.09. Shareholder Rights. No Participant shall, as a result of receiving an SAR,
have any rights as a shareholder of the Company until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.

 

ARTICLE VIII

 

STOCK AWARDS

 

8.01. Award. In accordance with the provisions of Article IV, the Administrator
will designate each individual to whom a Stock Award is to be made and will
specify the number of shares of Common Stock covered by each such award;
provided, however, that no Participant may receive Stock Awards in any calendar
year for more than 30,000 shares of Common Stock.

 

-19-



--------------------------------------------------------------------------------

8.02. Vesting. The Administrator, on the date of the award, may prescribe that a
Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted for a period of time or subject to such conditions as may be set
forth in the Agreement.

 

8.03. Performance Objectives. In accordance with Section 8.02, the Administrator
may prescribe that Stock Awards will become vested or transferable or both based
on objectives stated with respect to the Company’s, a Related Entity’s or an
operating unit’s return on equity, earnings per share, total earnings, earnings
growth, return on assets, Fair Market Value, NIACC, Efficiency Ratio, Total
Shareholder Return or such other measures as may be selected by the
Administrator. If the Administrator, on the date of award, prescribes that a
Stock Award shall become nonforfeitable and transferable only upon the
attainment of performance objectives, the shares subject to such Stock Award
shall become nonforfeitable and transferable only to the extent that the
Administrator certifies that such objectives have been achieved.

 

8.04. Employee Status. In the event that the terms of any Stock Award provide
that shares may become transferable and nonforfeitable thereunder only after
completion of a specified period of employment, the Administrator may decide in
each case to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment.

 

-20-



--------------------------------------------------------------------------------

8.05. Change in Control. Sections 8.02, 8.03 and 8.04 to the contrary
notwithstanding, on and after a Control Change Date or the first day following a
tender offer or exchange offer for shares of Common Stock (other than one made
by the Company), provided that shares are acquired pursuant to such offer, each
outstanding Stock Award shall be transferable and nonforfeitable as of the
Control Change Date or the first day following such offer.

 

8.06. Shareholder Rights. Prior to their forfeiture (in accordance with the
applicable Agreement and while the shares of Common Stock granted pursuant to
the Stock Award may be forfeited or are nontransferable), a Participant will
have all rights of a shareholder with respect to a Stock Award, including the
right to receive dividends and vote the shares; provided, however, that during
such period (i) a Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of shares of Common Stock granted pursuant to
a Stock Award, (ii) the Company shall retain custody of the certificates
evidencing shares of Common Stock granted pursuant to a Stock Award, and (iii)
the Participant will deliver to the Company a stock power, endorsed in blank,
with respect to each Stock Award. The limitations set forth in the preceding
sentence shall not apply after the shares of Common Stock granted under the
Stock Award are transferable and are no longer forfeitable.

 

-21-



--------------------------------------------------------------------------------

ARTICLE IX

 

PERFORMANCE SHARE AWARDS

 

9.01. Award. In accordance with the provisions of Article IV, the Administrator
will designate each individual to whom an award of Performance Shares is to be
made and will specify the number of shares of Common Stock covered by each such
award; provided, however, that the maximum number of shares of Common Stock that
may be earned by a Participant under all Performance Share awards (whether
settled in Common Stock, cash or a combination of Common Stock and cash) granted
in a calendar year shall be the product of (i) 35,000 shares and (ii) the number
of years (twelve consecutive months) during which one or more performance
criteria is measured.

 

9.02. Earning the Award. The Administrator, on the date of the grant of an
award, shall prescribe that the Performance Shares, or portion thereof, will be
earned, and the Participant will be entitled to receive payment pursuant to the
award of Performance Shares, only upon the satisfaction of performance
objectives and such other criteria as may be prescribed by the Administrator
during a performance measurement period of at least one year. The performance
objectives may be stated with respect to the Company’s, a Related Entity’s or an
operating unit’s return on equity, earnings per share, total earnings, earnings
growth, return on assets, Fair Market Value, NIACC, Efficiency Ratio, Total
Shareholder Return or such other measures as may be selected by the
Administrator. No payments will be made with respect to Performance Shares
unless, and then only to the extent that, the Administrator certifies that such
objectives have been achieved.

 

-22-



--------------------------------------------------------------------------------

9.03. Payment. In the discretion of the Administrator, the amount payable when
an award of Performance Shares is earned may be settled in cash, by the issuance
of Common Stock or a combination of cash and Common Stock. A fractional share
shall not be deliverable when an award of Performance Shares is earned, but a
cash payment will be made in lieu thereof.

 

9.04. Shareholder Rights. No Participant shall, as a result of receiving an
award of Performance Shares, have any rights as a shareholder until and to the
extent that the award of Performance Shares is earned and settled by the
issuance of Common Stock. After an award of Performance Shares is earned, if
settled completely or partially in Common Stock, a Participant will have all the
rights of a shareholder with respect to such Common Stock.

 

9.05. Nontransferability. Except as provided in Section 9.06, Performance Shares
granted under this Plan shall be nontransferable except by will or by the laws
of descent and distribution. No right or interest of a Participant in any
Performance Shares shall be liable for, or subject to, any lien, obligation, or
liability of such Participant.

 

9.06. Transferable Performance Shares. Section 9.05 to the contrary
notwithstanding, if the Agreement provides, an award of Performance Shares may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to

 

-23-



--------------------------------------------------------------------------------

time. The holder of Performance Shares transferred pursuant to this section
shall be bound by the same terms and conditions that governed the Performance
Shares during the period that they were held by the Participant; provided,
however that such transferee may not transfer Performance Shares except by will
or the laws of descent and distribution.

 

9.07. Employee Status. In the event that the terms of any Performance Share
award provide that no payment will be made unless the Participant completes a
stated period of employment, the Administrator may decide to what extent leaves
of absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment.

 

9.08. Change In Control. Section 9.02 to the contrary notwithstanding, a pro
rata amount of each outstanding Performance Share award shall be earned and
settled in whole shares of Common Stock as of a Control Change Date that occurs
at least three months after the first day of the measurement period or on the
first day after a tender offer or exchange offer for shares of Common Stock
(other than one made by the Company), provided that such day is at least three
months after the first day of the measurement period and provided further that
shares are acquired pursuant to such offer. Such Common Stock shall be
nonforfeitable and transferable. The number of shares of Common Stock issuable
under this Section 9.02 shall be determined by multiplying the target amount of
shares (as prescribed by the applicable Agreement), by a fraction. The numerator
shall be the number of days in the period beginning on the

 

-24-



--------------------------------------------------------------------------------

date of the first day of the measurement period and ending on the Control Change
Date or the first day after the tender or exchange offer described in this
Section 9.03. The denominator is the number of days in the period, or the
longest of such periods, during which performance is measured under the
Performance Share award.

 

ARTICLE X

 

INCENTIVE AWARDS

 

10.01. Award. The Administrator shall designate Participants to whom Incentive
Awards are made. All Incentive Awards shall be finally determined exclusively by
the Administrator under the procedures established by the Administrator;
provided, however, that no Participant may receive an Incentive Award payment in
any calendar year that exceeds the lesser of (i) $1,000,000 and (ii) 150% of the
Participant’s annual base salary (prior to any salary reduction or deferral
elections) as of the date of grant of the Incentive Award.

 

10.02. Terms and Conditions. The Administrator, at the time an Incentive Award
is made, shall specify the terms and conditions which govern the award. Such
terms and conditions shall prescribe that the Incentive Award shall be earned
only upon, and to the extent that, performance objectives are satisfied. The
performance objectives may be stated with respect to the Company’s, a Related
Entity’s or an operating unit’s return on equity, earnings per share, total
earnings, earnings growth, return on assets, Fair Market Value, NIACC,
Efficiency Ratio, Total Shareholder Return or such other measures as may be
selected by the Administrator. Such terms and conditions also

 

-25-



--------------------------------------------------------------------------------

may include other limitations on the payment of Incentive Awards including, by
way of example and not of limitation, requirements that the Participant complete
a specified period of employment with the Company or a Related Entity. The
Administrator, at the time an Incentive Award is made, shall also specify when
amounts shall be payable under the Incentive Award and whether amounts shall be
payable in the event of the Participant’s death, Disability, or Retirement. No
payments will be made with respect to an Incentive Award unless, and then only
to the extent that, the Administrator certifies that the performance objectives
have been achieved.

 

10.03. Nontransferability. Incentive Awards granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution and
then only to the extent that the Administrator specified, at the time the
Incentive Award was made, that amounts may be payable in the event of the
Participant’s death. No right or interest of a Participant in an Incentive Award
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.

 

10.04. Employee Status. If the terms of an Incentive Award provide that a
payment will be made thereunder only if the Participant completes a stated
period of employment, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment.

 

10.05. Change in Control. Section 10.02 to the contrary notwithstanding, a pro
rata amount of each Incentive Award shall be earned as of a Control Change Date
that

 

-26-



--------------------------------------------------------------------------------

occurs at least three months after the first day of the measurement period or on
the first day after a tender offer or exchange offer for shares of Common Stock
(other than one made by the Company), provided that such day is at least three
months after the first day of the measurement period and provided further that
shares are acquired pursuant to such offer. The amount payable under this
Section 10.05 shall be determined by multiplying the target amount (as
prescribed by the applicable Agreement), by a fraction. The numerator shall be
the number of days in the period beginning on the first day of the measurement
period and ending on the Control Change Date or the first day after the tender
or exchange offer described in this Section 10.05. The denominator shall be the
number of days in the period, or the longest of such periods, during which
performance is measured under the Incentive Award.

 

10.06. Shareholder Rights. No Participant shall, as a result of receiving an
Incentive Award, have any rights as a shareholder of the Company or any
Affiliate on account of such award.

 

-27-



--------------------------------------------------------------------------------

ARTICLE XI

 

ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Options, SARs, Performance Shares and
Stock Awards may be granted under this Plan, the terms of outstanding Stock
Awards, Options, Performance Shares, Incentive Awards, and SARs, and the per
individual limitations on the number of shares for which Options, SARs,
Performance Shares, and Stock Awards may be granted shall be adjusted as the
Committee shall determine to be equitably required in the event that (a) the
Company (i) effects one or more stock dividends, stock split-ups, subdivisions
or consolidations of shares or (ii) engages in a transaction to which Section
424 of the Code applies or (b) there occurs any other event which, in the
judgment of the Committee necessitates such action. Any determination made under
this Article XI by the Committee shall be final and conclusive.

 

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the maximum
number of shares as to which Options, SARs, Performance Shares and Stock Awards
may be granted, the per individual limitations on the number of shares for which
Options, SARs, Performance Shares and

 

-28-



--------------------------------------------------------------------------------

Stock Awards may be granted or the terms of outstanding Stock Awards, Options,
Performance Shares, Incentive Awards or SARs.

 

The Committee may make Stock Awards and may grant Options, SARs, Performance
Shares, and Incentive Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Company or a Related
Entity in connection with a transaction described in the first paragraph of this
Article XI. Notwithstanding any provision of the Plan (other than the limitation
of Section 5.02), the terms of such substituted Stock Awards or Option, SAR,
Performance Shares or Incentive Award grants shall be as the Committee, in its
discretion, determines is appropriate.

 

-29-



--------------------------------------------------------------------------------

ARTICLE XII

 

COMPLIANCE WITH LAW AND

APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock when a
Stock Award is granted, a Performance Share is settled or for which an Option or
SAR is exercised may bear such legends and statements as the Administrator may
deem advisable to assure compliance with federal and state laws and regulations.
No Option or SAR shall be exercisable, no Stock Award or Performance Share shall
be granted, no Common Stock shall be issued, no certificate for shares shall be
delivered, and no payment shall be made under this Plan until the Company has
obtained such consent or approval as the Administrator may deem advisable from
regulatory bodies having jurisdiction over such matters.

 

-30-



--------------------------------------------------------------------------------

ARTICLE XIII

 

GENERAL PROVISIONS

 

13.01. Effect on Employment and Service. Neither the adoption of this Plan, its
operation, nor any documents describing or referring to this Plan (or any part
thereof), shall confer upon any individual any right to continue in the employ
or service of the Company or a Related Entity or in any way affect any right and
power of the Company or a Related Entity to terminate the employment or service
of any individual at any time with or without assigning a reason therefor.

 

13.02. Unfunded Plan. The Plan, insofar as it provides for grants, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by grants under this Plan. Any liability of the
Company to any person with respect to any grant under this Plan shall be based
solely upon any contractual obligations that may be created pursuant to this
Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company.

 

13.03. Rules of Construction. Headings are given to the articles and sections of
this Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation, or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.

 

13.04. Tax Withholding. Each Participant shall be responsible for satisfying any
income and employment tax withholding obligation attributable to participation
in this

 

-31-



--------------------------------------------------------------------------------

Plan. In accordance with procedures established by the Administrator, a
Participant may surrender shares of Common Stock, or receive fewer shares of
Common Stock than otherwise would be issuable, in satisfaction of all or part of
that obligation.

 

13.05. Limitation on Benefits.

 

(a) Despite any other provision of this Plan, if KPMG Peat Marwick (the
“Accounting Firm”) determines that receipt of benefits or payments under this
Plan would subject a Participant to tax under Code section 4999, it must
determine whether some amount of the benefits or payments would meet the
definition of a “Reduced Amount.” If the Accounting Firm determines that there
is a Reduced Amount, the total benefits and payments must be reduced to such
Reduced Amount, but not below zero.

 

(b) If the Accounting Firm determines that the benefits and payments should be
reduced to the Reduced Amount, the Company must promptly notify the Participant
of that determination, including a copy of the detailed calculations by the
Accounting Firm. All determinations made by the Accounting Firm under this
section are binding upon the Company and the Participant.

 

(c) It is the intention of the Company and the Participant to reduce the
benefits and payments under this Plan only if the aggregate Net After Tax
Receipts to the Participant would thereby be increased. As a result of the
uncertainty in the application of Code section 4999 at the time of the initial
determination by the Accounting Firm under this section, however, it is possible
that amounts will have been paid or distributed under the Plan to or for the
benefit of a Participant which should not

 

-32-



--------------------------------------------------------------------------------

have been so paid or distributed (“Overpayment”) or that additional amounts
which will not have been paid or distributed under the Plan to or for the
benefit of a Participant could have been so paid or distributed
(“Underpayment”)—in each case, consistent with the calculation of the Reduced
Amount. If the Accounting Firm, based either upon the assertion of a deficiency
by the Internal Revenue Service against the Company or the Participant which the
Accounting Firm believes has a high probability of success or controlling
precedent or other substantial authority, determines that an Overpayment has
been made, any such Overpayment must be treated for all purposes as a loan ab
initio to which Participant must repay to the Company together with interest at
the applicable federal rate under Code section 7872(f)(2); provided, however,
that no such loan may be deemed to have been made and no amount shall be payable
by Participant to the Company if and to the extent such deemed loan and payment
would not either reduce the amount on which Participant is subject to tax under
Code section 1 or 4999 or generate a refund of such taxes. If the Accounting
Firm, based upon controlling precedent or other substantial authority,
determines that an Underpayment has occurred, the Accounting Firm must promptly
notify the Administrator of the amount of the Underpayment.

 

(d) For purposes of this section, (i) “Net After Tax Receipt” means the Present
Value of a payment or benefit under this Plan net of all taxes imposed on
Participant with respect thereto under Code sections 1 and 4999, determined by
applying the highest marginal rate under Code section 1 which applied to the

 

-33-



--------------------------------------------------------------------------------

Participant’s taxable income for the immediately preceding taxable year; (ii)
“Present Value” means the value determined in accordance with Code section
280G(d)(4); and (iii) “Reduced Amount” means the smallest aggregate amount of
all payments or benefit under this Plan which (a) is less than the sum of all
payments or benefit under this Plan and (b) results in aggregate Net After Tax
Receipts which are equal to or greater than the Net After Tax Receipts which
would result if the aggregate payments or benefit under this Plan were any other
amount less than the sum of all payments or benefit under this Plan.

 

ARTICLE XIV

 

AMENDMENT

 

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article XI)
or (ii) the amendment changes the class of individuals eligible to become
Participants. No amendment shall, without a Participant’s consent, adversely
affect any rights of such Participant under any Stock Award, Performance Share
award, Option, SAR or Incentive Award outstanding at the time such amendment is
made.

 

-34-



--------------------------------------------------------------------------------

ARTICLE XV

 

DURATION OF PLAN

 

No Stock Award, Performance Share award, Option, SAR or Incentive Award may be
granted under this Plan after February 27, 2007. Stock Awards, Performance Share
awards, Options, SARs and Incentive Awards granted before that date shall remain
valid in accordance with their terms.

 

ARTICLE XVII

 

EFFECTIVE DATE OF PLAN

 

Options, SARs, Performance Shares and Incentive Awards may be granted under this
Plan upon its adoption by the Board, provided that no Option, SAR, Performance
Shares or Incentive Award granted on or after February 28, 1997, shall be
effective or exercisable unless this amended and restated Plan is approved by a
majority of the votes cast by the Company’s shareholders, voting either in
person or by proxy, at a duly held shareholders’ meeting at which a quorum is
present. Stock Awards may be granted under this amended and restated Plan on or
after February 28, 1997, upon the later of its adoption by the Board or its
approval by shareholders in accordance with the preceding sentence.

 

-35-